COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

  HELSON PACHECO-SERRANT, M.D.,                 §
                                                                No. 08-15-00357-CV
               Appellant,                       §
                                                                  Appeal from the
  v.                                            §
                                                             County Court at Law No. 3
  CARMEN MUNOZ,                                 §
                                                              of El Paso County, Texas
               Appellee.                        §
                                                              (TC# 2015-DCV-0138)
                                                §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant all costs in this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 25TH DAY OF JULY, 2018.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating